ROSS MILLER Secretary of State 204 North Carson Street, Suite 1 Carson City, Nevada 89701-4520 (775) 684-5708 Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20140572832-84 Certificate of Amendment (PURSUANT TO NRS 78.) Filing Date and Time 08/07/2014 3:38 PM Entity Number E0514522013-2 Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 – After Issuance of Stock) 1. Name of corporation: MIRROR ME, INC. 2. The articles have been amended as follows: ARTICLE I - NAME: The exact name of this corporation is: TWINLAB CONSOLIDATED HOLDINGS, INC. 3. The vote by which the stockholders holding shares in the corporation entitling them to exercise a least a majority of the voting power or such greater proportion of the voting power as may be required in the case of a vote by classes or series, or as may be required by the provisions of the articles of incorporation* have voted in favor of the amendment is:(95.9%) 4. Effective date of filing: (optional) 5. Signature: (required) X /s/ Luz Vazquez Signature of Officer *If any proposed amendment would alter or change any preferences or any relative or other right given to any class or series of outstanding shares, then the amendment must be approved by the vote, in addition to the affirmative vote otherwise required, of the holders of shares representing a majority of the voting power of each class or series affected by the amendment regardless to limitations or restrictions on the voting power thereof. IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause this filing to be rejected.
